ADVISORY ACTION
(CONTINUATION SHEET)
I. Introduction
This action addresses the response after final action received July 06, 2021 (“July 2021 Response AF”) in application 14/872,846 for reissue of U.S. Pat No. 8,548,526. The July 2021 Response AF included, among other things, remarks (“July 2021 AF Remarks”). 
Applicant’s request for reconsideration has been considered but does not place the application in condition for allowance. The Examiner has reviewed the Applicant’s remarks and finds that they are not persuasive.  The arguments will be entered and an explanation of the status of the claims after entry of the Applicants arguments is as follows:  
II. Claim Status
	Claims 1-29 and 32-36 are pending. Claims 1-7, 9-19, 21 and 23 are deemed allowable over the prior art. Claims 8, 20, 24-29 and 31-36 stand rejected. 

III. Response to Remarks
A)	Argument Re: “Drawing Objection.”
Applicant Argument: On page 2 of the July 2021 AF Remarks, Applicant is arguing that the objection to the drawings set forth in the final office action pp. 8-9 should be withdrawn.  For support of this argument Applicant states: (1) MPEP §608.02 only requires drawings sufficient for a person of ordinary skill in the art to understand the subject matter sought to be patented; and (2) the express illustration of the 
Examiner Response:  The Examiner finds this argument not persuasive.  In summary the Examiner finds it unclear of how Applicant comes to such a conclusion.
  First, 37 CFR§1.83 and MPEP §608.02(d) states that the drawings must show every feature of the invention specified in the claims. However conventional features disclosed in the description and claims, where the detailed illustration is not essential for proper understanding of the invention, should be illustrated in the drawing in the form of a graphical symbol or labeled representation (e.g. a labeled rectangular box).  
Accordingly the Examiner finds that all essential features must be shown and the only possible exception is when the feature is conventional.  
Second, the converters are claimed features in at least independent claims 1, 9,  24 and 31. Applicant argued in the Oct 2020 Remarks, pp. 41-43, that claims 24 and 31 were directed to overlooked aspects never previously claimed.  Accordingly, the evidence of record indicates that at least the elements of claims 24 and 31 are essential.  
Third, the Examiner has reviewed Applicant July 2021 AF Remarks and finds insufficient evidence that the Applicant has explained via any facts or evidence how the drawings satisfy MPEP §608.02. For example showing evidence that in the art, the invention as claimed, would conventionally have converters and therefore a person of ordinary skill in the art need not have an illustration of the invention with converters to understand the invention.


B)	Argument Re: “35 U.S.C. §112 Sixth Paragraph.”
Applicant Argument: On pages  2-4, of the July 2021 AF Remarks Applicant essentially argues that because the claims include the term “circuits,” the claims should not invoke 35 U.S.C. §112 Sixth Paragraph. For support of this argument Applicant states that MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015) (“Williamson”) does not overrule Linear Tech Corp. v. Impala Linear Corp, 379 F.3d at 1311 (Fed. Cir. 2004) (“Linear Tech”). As such, because, Linear Tech found that the term ‘circuits’ did not invoke 35 U.S.C. §112 Sixth Paragraph and the claims at issue use the term ‘circuits’ the claims should not invoke 35 U.S.C. §112 Sixth Paragraph.     
  Examiner Response:  The Examiner finds this argument not persuasive.  
First, Williamson supersedes any prior decisions.  As such, the conclusion in Williamson should be followed in subsequent proceedings. 
Second, as noted in the final rejection the Examiner followed the conclusions of Williamson by citing evidence against any presumption that the claims do not invoke 35 U.S.C. §112 Sixth Paragraph.   As noted in the final action the evidence of record showed that the claims at issued do in fact invoke. 
Third, the Examiner has reviewed the Applicants June 2021 AF Remarks (and the remarks in response to the Non Final Action) and finds that except for citing Linear Tech, the Examiner finds insufficient evidence that Applicant has shown any evidence to rebut Examiners conclusions that the claims do in fact invoke.  
Fourth, Applicant cites Linear Tech. However, Examiner finds insufficient evidence that the Applicant has explained how the case-specific facts and evidence in Linear Tech apply to this current proceeding.  For example by showing similar case-specific evidence from this proceeding. As noted in MPEP §2181:
“[t]here is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.” 
-	MPEP §2181 (I)(A), emphasis added. 
Accordingly if Applicant were to show rebuttal evidence, i.e. case-specific facts, that a ‘circuit’ is known as sufficient structure to perform the entire claimed function the Examiners may reconsider the invocation.   
Because Williamson supersedes previous decisions. And, because the Examiner provided case-specific facts in this proceeding as required by Williamson. And, because Applicant did not rebut those the Examiners conclusions with any case specific facts related to this proceeding, the Examiner finds the Applicant’s argument not persuasive.            
Because the Examiner finds the Augment not persuasive the Examiners’ claim interpretation position concerning 35 U.S.C. §112 Six Paragraph will be maintained as in the final action.  

C)	Argument Re: “35 U.S.C. §112 Second Paragraph.”
Applicant Argument: On pages 4-5 of the July 2021 AF Remarks, Applicant is arguing that the U.S.C. §112 Second Paragraph rejections of claims 8 and 20 should be withdrawn.  For support Applicant states the rejections were due to an interpretation under 35 U.S.C. §112 Sixth Paragraph. Because Applicant has shown in the previous argument that claims 8 and 20 are not subject to such an interpretation, the Applicant asserts the 35 U.S.C. §112 Second Paragraph should be withdrawn.   
Examiner Response:  The Examiner finds this argument not persuasive. 
First, as noted in the final action, the Examiner found that the claims invoke 35 U.S.C. §112 Sixth Paragraph and the specification fails to clearly link a corresponding structure to the functional phrases recited in claims 8 and 20. As such the claims are rejected under 35 U.S.C. §112 Second Paragraph. 
Second, as noted above the Examiner finds the Applicant’s arguments concerning the invocation of 35 U.S.C. §112 Sixth Paragraph not persuasive. As such the Examiner takes the position that claims 8 and 20 still invoke 35 U.S.C. §112 Sixth Paragraph.   
Third, the Examiner has reviewed the Applicants July 2021 AF Remarks and finds insufficient evidence that Applicant has shown that the specification clearly links a corresponding structure to the functional phrases of claims 8 and 20. 
Because, Applicant has not shown that the claims do not invoke 35 U.S.C. §112 Sixth Paragraph. And, because the Applicant has not shown that the specification clearly links a corresponding structure to the functional phrases in claims 8 and 20,  the Examiner finds the Applicant’s argument not persuasive. 
Because the Examiner finds the Augment not persuasive the 35 U.S.C. §112 Second Paragraph rejection will be maintained as in the final action.  

D)	Argument Re: “35 U.S.C. §103 Rejection.”
Applicant Argument: On pages 6-12, of the July 2021 AF Remarks Applicant essentially argues that Kim (U.S. 2001/0046840) incorporating by reference Matsumoto (U.S. 5,898,683) alone or in combination with any of Kolor (U.S. 2007/0177577), Oren (U.S. 2008/0232305) or Jaakkola (U.S. 6,356,537) does not teach: 
(a) “wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form,” as in claim 24; or 
(b) “wherein each of the distributed antenna units includes one or more converters configured to convert the upstream wireless traffic from the first form to a second form,” as in claim 31.  
Applicant takes this position because even though the Examiner has provided secondary reference Oren to show the addition of the converters the Examiner has not provided a prima facie case of obviousness.  For support of this assertion the Applicant states that: (1) the Examiner applies KSR rational (C) but has not satisfied the requirements of MPEP 2143(I)(C) by showing Oren is a comparable device that could have been applied to Kim in the same way; and (2)  the combination would maintain its function when modifying Kim is showing a system with a first type of signals with Oren showing converters operating on a second type of signals.  
  Examiner Response:  The Examiner finds this argument not persuasive.  
First, Examiners note “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). As noted in the Final Action pp. 38-39 both of Kim and Oren are disclosing distributed antenna systems as in the claimed invention. As such, the references show that PHOSITA’s at the time of the invention were familiar with such systems. And, although, the two systems, i.e. Kim and Oren have different signal formats, the references suggest that a PHOSITA at the time would know to add signal converters that apply to the type of signals being transmitted.  
Second, as noted in the final rejection the Examiner has also provided a teaching suggestion motivation. A teaching suggestion motivation need not explicitly call out a comparable device that could have been applied to Kim in the same way as asserted by the Applicant. See MPEP §2143 (G) ¶3.  The modification may imply a modification gleaned from the prior art as a whole. (id).  
Third, as noted in the office action, both of Kim and Oren are teaching distributed antenna systems. Oren shows that the signals need to be converted to the appropriate standard at the air interface. See the Final at p. 38 citing Oren Par [0005], i.e. citing WiFi. As noted in the ‘526 Patent specification, at C6:L1-25 and C7:L38-48 the converters are applied for, among other things, when a different air interface standard is applied. The different standard requiring different frequency or format. 
As such the motivation called out by Oren Par [0005] would allow a PHOSITA to glean from the references a suggestion to convert the signals.  
Because the references need only suggests the modification to a PHOSITA. And, because Oren shows a similar system and suggest modification to the WiFi standard. And because the specification shows that the modification suggested by Oren is reasonable, the Examiner finds that the references do show that at the time of the invention the combination would have been obvious.  Because the references show that the combination would have been obvious the Examiner finds the Applicants argument not persuasive and the rejection will be maintained as in the final action.  

IV. Conclusion
Based upon at least the above reasoning the Examiner finds that that the Applicants request for reconsideration does not place the application in condition for allowance and the status of the claims after entry of the Applicants arguments is as set forth in the Final Action based upon the Examiners position recited above. 

V. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on 6:00-4:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J FISCHER/Supervisory Patent Examiner, Art Unit 3992